Exhibit 10.1
 
FORM OF CASCADE VOTING AGREEMENT








October 23, 2013




Home Federal Bancorp, Inc.
500 12th Avenue South
Nampa, Idaho 83651
 


Ladies and Gentlemen:
 


Cascade Bancorp (“Cascade”) and Home Federal Bancorp, Inc. (“Home”) have entered
into an Agreement and Plan of Merger dated as of October 23, 2013 (the
“Agreement”) pursuant to which, among other things, and subject to the terms and
conditions set forth therein, (a) Home will be merged with and into Cascade (the
“Merger”); and (b) the shareholders of Home will receive cash and Cascade common
stock from Cascade as stated in the Agreement.
 
Home has requested, as a condition to its execution and delivery to Cascade of
the Agreement, that selected shareholders of Cascade execute and deliver to Home
a voting agreement (each a “Voting Agreement”).
 
The undersigned, being a shareholder of Cascade, in order to
induce Home to execute and deliver to Cascade the Agreement, and intending to be legally bound, hereby
irrevocably:
 
(a)           Agrees to be present (in person or by proxy) at all meetings of shareholders of Cascade
called to vote for approval of the issuance of Cascade common stock pursuant to
the Agreement so that all shares of common stock of Cascade over which the
undersigned now, or at the time of any such shareholder meeting, has sole or
shared voting power (as set forth on Exhibit A hereto) will be counted for the
purpose of determining the presence of a quorum at such meetings and to vote, or
cause to be voted, all such shares, except shares as to which the undersigned
has ownership or voting control in a fiduciary capacity, in favor of approval of
the issuance of Cascade common stock pursuant to the Agreement or otherwise in
favor of the transactions
contemplated thereby (including any amendments or modifications of the terms
thereof approved by the Board of Directors of Cascade);
 
(b)           Agrees not to sell, transfer or otherwise dispose of any common
stock of Cascade until after the meeting of Cascade shareholders to vote on the
issuance of Cascade common stock pursuant to the Agreement, except for transfers
to charities, charitable trusts, or other charitable organizations under Section
50l(c)(3) of the Internal Revenue Code of 1986, as amended, lineal descendants
or a spouse of the undersigned, or to a trust or other
 
 
 
 

--------------------------------------------------------------------------------

 
entity for the benefit of one or more of the foregoing persons, provided that
the transferee agrees in writing to be bound by the terms of this Voting
Agreement; and
 
(c)           Represents that the undersigned has the capacity to enter into
this Voting Agreement and that it is a valid and binding obligation enforceable
against the undersigned in accordance with its terms, subject to bankruptcy,
insolvency and other laws affecting creditors’ rights and general equitable
principles.
 
Nothing herein shall impose any obligation on the undersigned to take any action
or omit to take any action in the undersigned’s or any of its affiliates’ or
associates’ capacity as a member of the Board of Directors or as an officer of
Cascade.  This Voting Agreement is being entered into by the undersigned solely
in his or her capacity as a shareholder of Cascade.
 
The obligations set forth herein shall
terminate concurrently with any termination of the Agreement; provided, however,
that in the event of a withdrawal or change of recommendation by the Board of
Directors (or any committee thereof) of Cascade with respect to the issuance of
Cascade common stock pursuant to the Agreement or the transactions contemplated
thereby (the “Transaction”), the number of shares of Cascade common stock
subject to this Agreement shall be reduced pro rata with respect to all other
shares of Cascade common stock subject to voting agreements in connection with
the Transaction such that the total number of shares of Cascade common stock
that is subject to voting agreements in connection with the Transaction shall be
equal to 40% of the total number of issued and outstanding shares of Cascade
common stock.
 
 

  The undersigned intends to be legally bound hereby.             Sincerely,   
        ____________________________________           
By: _________________________________     Name: _______________________________
     

 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


Number of shares as to which this Voting Agreement is subject as of the date
hereof because the party hereto has sole or shared voting power and excluding
shares for which the ownership or voting control are held in a fiduciary
capacity:




 
 
75473.000003 EMF_US 47555332v6

 
 



--------------------------------------------------------------------------------